Detailed Action
This is the first office action on the merits for US application number 16/196,601.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Species www, of Fig. 144, in the reply filed on January 15, 2021 is acknowledged, which indicated that claims 21-40 read on the elected species.
As to claims 29 and 31, the limitation of the base including or defining an annular opening does not read on the elected species. That is, disclosure of the species of Fig. 144 appears to be limited to the top paragraph of page 30, which is silent to an annular opening, and Fig. 144 shows a cross-section view that does shows an opening but does not show that the opening is annular. Further, at least non-elected species uuu of Figs. 141 and 142 is disclosed in the top full paragraph of page 29 to have a base with an annular opening, valves and a semi-rigid membrane. Therefore, claims 29 and 31 do not read on the elected species.
Claims 32-36 depend from claim 31 and subsequently do not read on the elected species.
Accordingly, claims 29 and 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim(s) 27, 28, 30, and 40 is/are objected to because of the following informalities:  
Claim 27 line 1 should read “proximal-most”.  
Claim 27 line 2 should read “proximal-most”.  
Claim 28 line 1 should read “distal-most”.  
Claim 28 line 2 should read “distal-most”.  
Claim 30 line 2 should read “proximal-most”.  
Claim 30 line 2 should read “distal-most”.  
Claim 40 line 2 should read “proximal-most”.  
Claim 40 line 2 should read “distal-most”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 21-28, 30, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US 2010/0228094, hereinafter “Ortiz”).
As to claim 21, Ortiz discloses a surgical access device (Fig. 1-22) comprising: a base (20, 44, 102, 104); a plurality of valves (18a, 18b, 18c, see illustration of Fig. 6); and a membrane (48) attached to each of the plurality of valves and the base (Fig. 6, ¶s 99 and 101), wherein each of the plurality of valves is capable of moving relative to the base (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 22, Ortiz discloses that the membrane includes a flexible material (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 23, Ortiz discloses that each of the plurality of valves is capable of moving independent of each other (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 24, Ortiz discloses that each of the plurality of valves include a lumen (138s, 132s, see illustration of Fig. 6), wherein each of the lumens include a central axis (vertical as shown in Fig. 5, Figs. 3, 5, and 6), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (Figs. 3, 5, and 6).
As to claim 25, Ortiz discloses that each of the plurality of valves is capable of rotating (Figs. 10 and 13, ¶s 99, 101, and 104) such that the central axis of each of the plurality of valves is capable of being nonparallel (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 26, Ortiz discloses that the base includes a proximal end and a distal end (upper and lower ends as shown in Fig. 5), and wherein a portion of the membrane 
As to claim 27, Ortiz discloses that a proximal-most surface of each of the plurality of valves extends distal of a proximal-most surface of the base (Fig. 6).
As to claim 28, Ortiz discloses that a distal-most surface of each of the plurality of valves extends proximal of a distal-most surface of the base (Fig. 6).
As to claim 30, Ortiz discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Fig. 6).

As to claim 37, Ortiz discloses that a surgical access device (Fig. 1-22) comprising: a base (20, 44, 102, 104) having a proximal portion and a distal portion (upper and lower portions as shown in Fig. 5); a flexible membrane (48, Figs. 5, 10, and 13, ¶s 99, 101, and 104), at least a portion of the flexible membrane contacting the base (Figs. 5, 10, and 13); a plurality of valves (18a, 18b, 18c, see illustration of Fig. 6) attached to the flexible membrane (Figs. 5, 10, and 13), wherein each of the plurality of valves is capable of moving relative to the base (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 38, Ortiz discloses that each of the plurality of valves include a lumen (138s, 132s, see illustration of Fig. 6), wherein each of the lumens include a central axis (vertical as shown in Fig. 5, Figs. 3, 5, and 6), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (Figs. 3, 5, and 6).
claim 39, Ortiz discloses that each of the plurality of valves is capable of rotating (Figs. 10 and 13, ¶s 99, 101, and 104) such that the central axis of each of the plurality of valves is capable of being nonparallel (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 40, Ortiz discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Fig. 6).


    PNG
    media_image1.png
    617
    1100
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775